EXHIBIT 10.1
FIRST AMENDMENT TO THE
AMENDED AND RESTATED CONSULTING AGREEMENT
     This FIRST AMENDMENT TO THE AMENDED AND RESTATED CONSULTING AGREEMENT dated
as of August 19, 2009 is among F.N.B. Corporation, a Florida corporation having
its principal place of business at One F.N.B. Boulevard, Hermitage, Pennsylvania
16148 (“FNB”), First National Bank of Pennsylvania, a national banking
association having its principal place of business at One F.N.B. Boulevard,
Hermitage, Pennsylvania 16148 (“FNB Bank”), and Stephen J. Gurgovits, an
individual whose address is 591 Buhl Boulevard, Sharon, Pennsylvania 16146 (the
“Consultant”).
WITNESSETH:
     WHEREAS, the Consultant served for many years as an executive officer of
each of FNB and FNB Bank (collectively, the “Companies”) and as Chairman of the
Board of Directors of FNB;
     WHEREAS, in anticipation of the Consultant’s retirement on December 31,
2008, the parties entered into a consulting relationship pursuant to the Amended
and Restated Consulting Agreement dated as of June 18, 2008 (the “Agreement”);
     WHEREAS, since February 11, 2009, the Consultant has been serving as
interim Chief Executive Officer and President of the Companies and Chairman of
the Board of Directors of FNB;
     WHEREAS, effective June 2, 2009, the parties agreed to provide for the
employment of the Consultant as Chief Executive Officer of the Companies;
     WHEREAS, during the Consultant’s employment as Chief Executive Officer of
the Companies, the parties desire to toll the Agreement for the number of days
equal to the period beginning February 11, 2009 and ending upon the Consultant’s
termination as Chief Executive Officer of the Companies; and
     WHEREAS, the parties desire to amend the Agreement so that upon the
Consultant’s termination as Chief Executive Officer for reasons other than
Cause, Death, or Permanent Disability (as such terms are defined in the
Agreement), the Consultant shall re-commence and continue his services as a
consultant for the Companies.
     NOW, THEREFORE, pursuant to Section 8 of the Agreement and in consideration
of the agreements and covenants herein set forth, the parties hereby agree to
amend the Agreement, effective February 11, 2009, to provide that the duration,
provisions, and conditions of the Agreement are hereby tolled for the number of
days equal to the period beginning February 11, 2009 and ending upon the
Consultant’s termination as Chief Executive Officer of the Companies. Further,
the Agreement is hereby amended to provide that on the date the Consultant’s
employment as Chief Executive Officer terminates for reasons other than Cause,
Death, or

 



--------------------------------------------------------------------------------



 



Permanent Disability, the Consultant shall re-commence and continue his services
as a consultant for the Companies pursuant to the terms and conditions of the
Agreement. In no event, however, shall the duration of the Agreement continue
beyond the date which is (1) the date the Companies terminate the Agreement
because of the Permanent Disability of the Consultant; or (2) the later of
either the date when the Consultant reaches age 72 or the Consultant is no
longer serving as a director.
     IN WITNESS WHEREOF, the parties hereto have executed this amendment to the
Agreement as of the date first written above.

         
 
        F.N.B. CORPORATION    
 
       
By:
  /s/ Brian F. Lilly
 
Brian F. Lilly
Chief Operating Officer    
 
        FIRST NATIONAL BANK OF PENNSYLVANIA    
 
       
By:
  /s/ Brian F. Lilly
 
Brian F. Lilly
Chief Administrative Officer    
 
        STEPHEN J. GURGOVITS    
 
        /s/ Stephen J. Gurgovits          

2